                           IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

ALEXANDER ROBERSON, #1889260,                     §
a/k/a Alexdenar Roberson,                         §
                                                  §
                 Petitioner,                      §
v.                                                §    Civil Action No. 3:17-CV-257-L
                                                  §
LORIE DAVIS, Director, TDCJ-CID,                  §
                                                  §
                 Respondent.                      §

                                              ORDER

       The case was referred to United States Magistrate Judge Renée Harris Toliver, who entered

the Findings, Conclusions and Recommendation of the United States Magistrate Judge (“Report”)

on August 30, 2018, recommending that the court deny Petitioner’s habeas petition in which four

grounds for relief are raised based on sufficiency of evidence, ineffective assistance of counsel, and

violations of the Eighth and Fourteenth Amendments. The magistrate judge further determined that

Petitioner is not entitled to an evidentiary hearing. On September 25, 2018, Petitioner filed a Request

to File Late Objections (Doc. 17), which includes Objections to the Report. The court grants the

Request to File Late Objections (Doc. 17) and deems the objections filed timely.

       After carefully reviewing the pleadings, file, record in this case, and Report, and conducting

a de novo review of the portions of the Report to which objection was made, the court determines

that the findings and conclusions of the magistrate judge are correct, accepts them as those of the

court, overrules Petitioner’s objections, and dismisses with prejudice this habeas action for the

reasons set forth in the Report.




Order – Page 1
        Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c),

the court denies a certificate of appealability.* The court determines that Petitioner has failed to

show: (1) that reasonable jurists would find this court’s “assessment of the constitutional claims

debatable or wrong;” or (2) that reasonable jurists would find “it debatable whether the petition states

a valid claim of the denial of a constitutional right” and “debatable whether [this court] was correct

in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). In support of this

determination, the court accepts and incorporates by reference the magistrate judge’s report filed in

this case. In the event that Petitioner files a notice of appeal, he must pay the $505 appellate filing

fee or submit a motion to proceed in forma pauperis on appeal.

        It is so ordered this 30th day of October, 2018.



                                                                 _________________________________
                                                                 Sam A. Lindsay
                                                                 United States District Judge




        *
            Rule 11 of the Rules Governing §§ 2254 and 2255 Cases provides as follows:

                  (a)       Certificate of Appealability. The district court must issue or deny a certificate of
        appealability when it enters a final order adverse to the applicant. Before entering the final order, the
        court may direct the parties to submit arguments on whether a certificate should issue. If the court
        issues a certificate, the court must state the specific issue or issues that satisfy the showing required
        by 28 U.S.C. § 2253(c)(2). If the court denies a certificate, the parties may not appeal the denial but
        may seek a certificate from the court of appeals under Federal Rule of Appellate Procedure 22. A
        motion to reconsider a denial does not extend the time to appeal.

                  (b)      Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to
        appeal an order entered under these rules. A timely notice of appeal must be filed even if the district
        court issues a certificate of appealability.

Order – Page 2
